DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December, 2020 has been entered.

Election/Restrictions
Claims 1, 4, 10, 12, 14-17, and 19 are allowable. The restriction requirement between Species A1, A2 and Species B1, B2 , as set forth in the Office action mailed on 10 January, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10 January, 2020 is being fully withdrawn.  Claims 3, 5, 7-9, 11, and 18 , directed to Species A1, A2, or B1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


 Allowable Subject Matter
Claims 1, 3-5, 7-12, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
YONEMURA (US 2014/0069141 A1) is considered the closest prior art of record. In addition, NAKAMURA (US 6,755,620 B2) and PALOMBA (US 2011/0008186 A1) are considered to be relevant. However, the prior art of record, when considered as a whole, alone, or in combination, neither anticipates nor renders obvious:
“A booster system for increasing pressure of an object gas to pressure equal to or higher than target pressure that is higher than critical pressure, comprising: a first compression unit that: has a multistage configuration in which a plurality of impellers are interlocked with one another, and compresses the object gas to intermediate pressure equal to or higher than the critical pressure and lower than the target pressure and generates an intermediate supercritical fluid; a heat exchanger that cools the intermediate supercritical fluid with a cooling medium and generates an intermediate supercritical pressure liquid; a liquid extracting and pressure reducing unit that extracts a part of the intermediate supercritical pressure liquid; a first flow regulating valve that regulates a flow rate of the extracted part of the intermediate supercritical pressure liquid when supplied into the heat exchanger, wherein the extracted part of the intermediate supercritical pressure liquid serves as the cooling medium; a second flow regulating valve that regulates a suction flow rate of the object gas sucked into one of the impellers of the first compression unit; a second compression unit that increases pressure of the rest of the intermediate supercritical pressure liquid to be equal to or higher than the target pressure; a first pressure sensor that detects pressure of the intermediate supercritical pressure liquid on an inlet side of the second compression unit; and a second pressure sensor that detects pressure on an outlet side of the second compression unit, wherein the object gas is carbon dioxide, wherein an opening degree of the first flow regulating valve is regulated based on a detection result of the first pressure sensor, and wherein an opening degree of the second flow regulating valve is regulated based on a detection result of the second pressure sensor”. (claim 1).

In particular, YONEMURA discloses the overall system, except “a second flow regulating valve that regulates a suction flow rate of the object gas sucked into one of the impellers of the first compression unit”, “a first pressure sensor that detects pressure of the intermediate supercritical pressure liquid on an inlet side of the second compression unit”, “a second pressure sensor that detects pressure on an outlet side of the second compression unit”, and “wherein the object gas is carbon dioxide, wherein an opening degree of the first flow regulating valve is regulated based on a detection result of the first pressure sensor, and wherein an opening degree of the second flow regulating valve is regulated based on a detection result of the second pressure sensor”.  NAKAMURA teaches that control of valves between different states of the same compression unit can be accomplished by pressure detectors prior to entry into one of the states of the same compression unit, in addition to a pressure at an outlet of the multistage compression unit. However, NAKAMURA does not disclose the necessary placement of the pressure sensors relative to a second compression unit, such that the pressure sensors are capable of providing regulation of first and second flow regulators associated between either two different multistage compression units (such as the required first valve of the present invention) or between two impellers of two different stages of the same first compression unit. Secondly, PALOMBA teaches that pressure and temperature are associated with and upstream position to a first multistage compressor and upstream position of a second multistage compressor. However, it is not found that it is discussed that such pressure sensors necessarily control relative valves, or that the valves are positioned as required by the present invention.
Due to this, the claimed invention is neither anticipated nor rendered obvious, absent impermissible hindsight reasoning, the claimed invention set forth within independent claim 1, and the dependent claims thereof, have been found to be allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        3/12/2021
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763